Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to correspondence filed 12/06/21 regarding application 16/313,758, in which claims 1, 9, and 16 were amended. In order to expedite allowance, the examiner has further amended claims 2-8, 10-15, and 17-20. Claims 1-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jimmy Y. Kwun, Reg. No. 66,490 on 12/28/21.

The application has been amended as follows:
In the claims:




(Previously Presented) A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process to provide attestable and destructible device identity, the computer process comprising:
scanning a document to generate a plurality of tokens;
assigning labels to one or more of the plurality of tokens to generate named entities of a named entity vector, each of the named entities corresponding to a labeled token from among the plurality of tokens; 
extracting dates from the named entity vector by comparing a label of the labeled token of each of the named entities of the named entity vector to predetermined patterns of dates to generate a date vector; 
generating a plurality of date pairs from the date vector; and
extracting date-ranges by comparing the plurality of date pairs to predetermined patterns of date ranges. 

(Currently Amended) The physical article of manufacture of claim 1, wherein the computer process further comprises generating the predetermined patterns of dates using cardinal date values.

(Currently Amended) The physical article of manufacture of claim 1, wherein the computer process further comprises extracting content between the extracted date-ranges.

(Currently Amended) The physical article of manufacture of claim 1, wherein scanning a document to generate a plurality of tokens further comprises generating tokens representing each of words, numbers, and other symbols within a sentence.

(Currently Amended) The physical article of manufacture of claim 1, wherein assigning labels to one or more of the plurality of tokens further comprises using named entity recognition (NER) to assign labels to tokens.

(Currently Amended) The physical article of manufacture of claim 5, wherein using named entity recognition (NER) to assign labels to tokens further comprises assigning a MonthOrDay label to one or more tokens representing at least one of date and month.

(Currently Amended) The physical article of manufacture of claim 6, wherein the computer process further comprises reassigning a token with the MonthOrDay label to one of date label or a month label based on analysis of other tokens in the named entity vector.

(Currently Amended) The physical article of manufacture of claim 6, wherein the computer process further comprises labeling tokens other than the tokens representing one of date, month, and splitter token as Other.

(Previously Presented) In a computing environment, a method performed at least in part on at least one processor, the method comprising:
scanning a document to generate a plurality of tokens;
assigning labels to one or more of the plurality of tokens to generate named entities of a named entity vector, each of the named entities corresponding to a labeled token from among the plurality of tokens; 
extracting dates from the named entity vector by comparing a label of the labeled token of each of the named entities of the named entity vector to predetermined patterns of dates to generate a date vector; 
generating a plurality of date pairs from the date vector; and
extracting date-ranges by comparing the plurality of date pairs to predetermined patterns of date ranges.

(Currently Amended) The method of claim 9, wherein the method further comprises generating the predetermined patterns of dates using cardinal date values.

(Currently Amended) The method of claim 9, wherein the method further comprises wherein the computer process further comprising extracting content between the extracted date-ranges.

(Currently Amended) The method of claim 9, wherein scanning a document to generate a plurality of tokens further comprises generating tokens representing each of words, numbers, and other symbols within a sentence.

(Currently Amended) The method of claim 9, wherein assigning labels to one or more of the plurality of tokens further comprises using named entity recognition (NER) to assign labels to tokens.

(Currently Amended) The method of claim 13, wherein using named entity recognition (NER) to assign labels to tokens further comprises assigning a MonthOrDay label to one or more tokens representing at least one of date and month.

(Currently Amended) The method of claim 14, wherein the method further comprises reassigning a token with the MonthOrDay label to one of date label or a month label based on analysis of other tokens in the named entity vector.

(Previously Presented) In a computing environment, a system comprising:
memory;
one or more processor units;
a document issue scanner system stored in the memory and executable by the one or more processor units, the document issue scanner system encoding computer-executable instructions on the memory for executing on the one or more processor units a computer process, the computer process comprising:
scanning a document to generate a plurality of tokens;
assigning labels to one or more of the plurality of tokens using named entity recognition (NER) machine to generate named entities of a named entity vector, each of the named entities corresponding to a labeled token from among the plurality of tokens; 

generating a plurality of date pairs from the date vector; and
extracting date-ranges by comparing the plurality of date pairs to predetermined patterns of date ranges.

(Currently Amended) The system of claim 16, wherein scanning a document to generate a plurality of tokens further comprises generating tokens representing each of words, numbers, and other symbols within a sentence.

(Currently Amended) The system of claim 16, wherein assigning labels to one or more of the plurality of tokens further comprises using named entity recognition (NER) to assign labels to tokens.

(Currently Amended) The system of claim 18, wherein using named entity recognition (NER) to assign labels to tokens further comprises assigning a MonthOrDay label to one or more tokens representing at least one of date and month.

(Currently Amended) The system of claim 19, wherein the computer process further comprises reassigning a token with the MonthOrDay label to one of date label or a month label based on analysis of other tokens in the named entity vector.


Response to Arguments
The amended title overcomes the objection for not being specific, and so it is withdrawn.
Amended claim 16 overcomes the objection for minor informalities, and so the objection is withdrawn. 
Amended independent claims 1, 9, and 16 overcome the 35 U.S.C. 35 U.S.C. 103 rejections of claims 1-20 based on Levy, Cookson, and Ramachandran, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 9, and 16 is Levy et al. (2016/0328407). Levy discloses scanning a document to generate a plurality of tokens (detection module 118B may break the received string of words into a set of tokens, [0026]); parsing the one or more of the plurality of tokens to generate a named entity vector (detecting date references among the tokens; “show”, “me”, “how”, “we”, “have”, been”, “doing”, “since”, and “February” being considered a named entity vector because February is a month name, [0026-0031], [0035], Fig 2 step 204); extracting dates from the named entity vector by comparing each of the named entities of the named entity vector to predetermined patterns of dates to generate a date vector (determining that “February” refers to 2/1/2015, [0037-0038], the parsing also explained in more detail at [0049-0057] and Fig 4); generating a plurality of date pairs from the date vector (generating a plurality of date candidates which pair a month, day, year, etc., [0053-0055]); and extracting date-ranges by comparing the plurality of date pairs to predetermined patterns of date ranges (parsing module extracts date ranges such as 2/1/2015-04/07/2015, [0038], and 4/1/2015-6/30/2015, [0050], Fig 4). However, Levy does not disclose the limitations of amended independent claims 1, 9, and 16. 

A combination or modification of Levy and the other prior art of record would not have resulted in the limitations of claims 1, 9, and 16, and therefore claims 1, 9, and 16 would not have been obvious to one of ordinary skill in the art at the time of the invention.




Claims 1-8 are considered eligible under 35 U.S.C. 101 because they are directed to “A physical article of manufacture including one or more tangible computer-readable storage media”. On page 11, paragraph 40, the specification recites: “In contrast to tangible computer-readable storage media, intangible computer- readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.” Based on this “contrast”, the term “tangible computer-readable storage media” must be interpreted as NOT reasonably encompassing computer readable instructions resident in a modulated data signal or carrier wave. Given the broadest reasonable interpretation consistent with the specification, the physical article of manufacture in claims 1-8 is considered to encompass only statutory media types, and exclude embodiments such as a carrier wave.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                 12/28/21